             Case 2:18-mc-00088-RSL Document 17 Filed 11/08/18 Page 1 of 6




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   YETI COOLERS, LLC
                                   PLAINTIFF,       NO. 2:18-MC-00088 RSL
 9
             v.                                     STIPULATION AND [PROPOSED] ORDER
10                                                  TO WITHDRAW SF ASSOCIATES, INC.’S
     SF ASSOCIATES, INC.,                           MOTION TO COMPEL COSTCO
11                                                  WHOLESALE CORPORATION’S
                                   DEFENDANT.       COMPLIANCE WITH SUBPOENA DUCES
12                                                  TECUM AND TO MAINTAIN THE
                                                    CONFIDENTIALITY OF INFORMATION
13                                                  FILED UNDER SEAL
14
                                                    Underlying case pending in the W.D. of Texas:
15                                                  Case Number 1:17-cv-010170-RP
16                                                  NOTE ON MOTION CALENDAR:
                                                    November 8, 2018
17

18                                            STIPULATION
19           The parties stipulate and agree to (1) withdraw SF Associates, Inc.’s pending Motion
20   to Compel Compliance with Costco Wholesale Corporation’s Subpoena Duces Tecum (Dkt.
21   4); and (2) maintain under seal confidential and sensitive information filed in connection with
22   the motion and subject to pending motions to seal (Dkts. 3 & 7). In support of this joint
23   stipulation, the parties state as follows:
24           1.      On September 28, 2017, YETI Coolers, LLC (“YETI”) filed a lawsuit against
25   Costco Wholesale Corporation (“Costco”) in the United States District Court for the Northern
26   District of Illinois entitled YETI Coolers, LLC v. Costco Wholesale Corporation (N.D. Ill.


27
      STIPULATED MOTION TO SEAL SFA’S MOTION TO COMPEL (Dkt. 1) - 1     EAGLE HARBOR LAW PLLC
                                                                       1601 FIFTH AVENUE, SUITE 1100
                                                                             SEATTLE, WA 98101
                                                                                (206) 632-4242
             Case 2:18-mc-00088-RSL Document 17 Filed 11/08/18 Page 2 of 6




 1   Case No. 17-CV-7025) (the “Costco Litigation”) alleging that Costco was offering for sale
 2   and/or selling non-genuine YETI-branded goods (the “Accused Products”) that Costco had
 3   purchased from SF Associates, Inc. (“SFA”);
 4          2.      Costco and YETI resolved the Costco Litigation pursuant to a confidential
 5   settlement agreement containing certain confidential terms and conditions;
 6          3.      On November 10, 2017, YETI filed a lawsuit against SFA in the United States
 7   District Court for the Western District of Texas entitled YETI Coolers, LLC v. SF Associates,
 8   Inc. (W.D. Tex. Case No. 17-CV-01070-RP), alleging claims related to SFA’s sale of the
 9   Accused Products to Costco (the “Underlying Case”);
10          4.      On July 16, 2018, the Court in the Underlying Case entered a protective order
11   (the “Protective Order”) pursuant to which the parties may designate documents and
12   information as classified (i.e., confidential) and authorizing documents and information so
13   designated to be filed under seal (See, Exh. O to Decl. of Carolyn Isaac in support of Motion
14   to Compel at Dkt. 4);
15          5.      YETI produced to SFA the confidential terms and conditions by which the
16   Costco Litigation was resolved (the “Confidential Information”) and designated such
17   information as classified pursuant to the Protective Order and SFA did not challenge YETI’s
18   designation of the Confidential Information as classified;
19          6.      On or about August 15, 2018, SFA served Costco with a deposition subpoena
20   and a document subpoena in the Underlying Action (the “Subpoenas”);
21          7.      SFA and Costco were unable to agree upon the appropriate scope of the
22   Subpoenas and SFA filed a Motion to Compel Costco’s compliance with the Subpoenas (the
23   “Motion to Compel”) in this Court on September 6, 2018;
24          8.      The Motion to Compel included references to the Confidential Information
25   which SFA redacted (see, Dkt. 4); SFA also filed an unredacted version of the Motion to
26   Compel under seal as authorized by the Protective Order (see, Dkt. 1, 2);


27
      STIPULATED MOTION TO SEAL SFA’S MOTION TO COMPEL (Dkt. 1) - 2     EAGLE HARBOR LAW PLLC
                                                                       1601 FIFTH AVENUE, SUITE 1100
                                                                             SEATTLE, WA 98101
                                                                                (206) 632-4242
             Case 2:18-mc-00088-RSL Document 17 Filed 11/08/18 Page 3 of 6




 1           9.        SFA and Costco resolved their dispute with respect to the scope of the
 2   Subpoenas, thereby obviating the need of this Court to rule on SFA’s Motion to Compel;
 3           10.       Good cause exists for maintaining the confidentiality of the Confidential
 4   Information such that SFA’s unredacted Motion to Compel (Dkts. 1 & 2) should remain under
 5   seal. Specifically, the parties state and declare that:
 6                a.   The Confidential Information consists of information relating to the terms and
 7   conditions by which the Costco Litigation was resolved, including sensitive financial
 8   information;
 9                b.   The Confidential Information was designated classified pursuant to the
10   Protective Order and SFA did not challenge that designation;
11                c.   The Court in the Underlying Case expressly authorized SFA to file under seal
12   information designated as classified pursuant to the Protective Order;
13                d.   Costco has a legitimate interest in maintaining the confidentiality of the terms
14   and conditions by which it and YETI resolved the Costco Litigation, including sensitive
15   financial information, and will be harmed should such information be made public and there
16   is no public interest warranting the disclosure of such information;
17                e.   SFA redacted only those few portions of its Motion to Compel (compare Dkt.
18   4 with Dkts. 1 & 2) referring to the Confidential Information from the public record. The
19   Confidential Information sought to remain under seal is therefore narrowly tailored and
20   appropriate in scope.
21           11.       In further support of the sealing request, Costco notes that a company’s
22   confidential business information is of a sensitive enough nature that it outweighs the de
23   minimis public interest in access. See, e.g., In re Microsoft XBox 360 Scratched Disc Litig.,
24   2009 WL 481325, at *1 (W.D. Wash. Feb. 24, 2009) (granting motion to seal because the
25   “materials contain proprietary information that would cause Defendants competitive harm if
26   disclosed” which “overcome[s] the strong presumption of public access to court records”).


27
      STIPULATED MOTION TO SEAL SFA’S MOTION TO COMPEL (Dkt. 1) - 3         EAGLE HARBOR LAW PLLC
                                                                           1601 FIFTH AVENUE, SUITE 1100
                                                                                 SEATTLE, WA 98101
                                                                                    (206) 632-4242
            Case 2:18-mc-00088-RSL Document 17 Filed 11/08/18 Page 4 of 6




 1   Here, the Confidential Information redacted from the motion to compel has “little public
 2   value beyond the presumption [of access to court files]” and “would primarily be of interest
 3   for Defendants’ competitors.” Hill v. Xerox Corp., 2014 WL 1356212, at *1 (W.D. Wash.
 4   Apr. 7, 2014) (finding good cause exists to keep documents sealed when the information
 5   harms a defendant’s competitive standing); Edifecs Inc. v. Tibco Software, Inc., 2011 WL
 6   6066010, at *1 n.1 (W.D. Wash. Nov. 14, 2011) (sealing parties’ agreement containing
 7   pricing and other confidential information that could cause competitive harm if made public).
 8

 9          STIPULATED TO AND JOINTLY SUMITTED this 8th day of November 2018.
10
      EAGLE HARBOR LAW, PLLC                          DAVIS WRIGHT TREMAINE LLP
11

12    s/ Christina Haring-Larson                      s/ John A. Goldmark
      Christina Haring-Larson, WSBA #30121            John A. Goldmark, WSBA #40980
13    christina@eagleharborlaw.com                    johngoldmark@dwt.com
      1601 5th Avenue, Suite 1100                     1201 3rd Avenue, Suite 2200
14    Seattle, WA 98101                               Seattle, WA 98101
      Attorney for SF Associates, Inc.                Tel: (206) 622-3250; Fax (206) 757-7700
15                                                    Attorney for Costco Wholesale Corporation
16

17

18

19
20

21

22

23

24

25

26


27
      STIPULATED MOTION TO SEAL SFA’S MOTION TO COMPEL (Dkt. 1) - 4     EAGLE HARBOR LAW PLLC
                                                                       1601 FIFTH AVENUE, SUITE 1100
                                                                             SEATTLE, WA 98101
                                                                                (206) 632-4242
             Case 2:18-mc-00088-RSL Document 17 Filed 11/08/18 Page 5 of 6




 1
                                                ORDER
 2          Based on the foregoing Stipulation and otherwise being fully advised, the Court finds
 3   and rules as follows:
 4          1.      SF’s Motion to Compel (Dkt. 4) is WITHDRAWN;
 5          2.      Good cause exists under LCR 5(g) to maintain under seal the unredacted
 6                  versions of SFA’s Motion to Compel containing certain confidential and
 7                  sensitive financial information, and therefore, the Clerk is directed to SEAL
 8                  Dkts. 1 & 2; and
 9          3.      This miscellaneous action is now moot and the clerk is directed to dismiss the
10                  case.
11

12          SO ORDERED this _____ day of November 2018.
13

14                                        _____________________________________
15                                        The Honorable Robert S. Lasnik
16

17

18

19
20

21

22

23

24

25

26


27
            Case 2:18-mc-00088-RSL Document 17 Filed 11/08/18 Page 6 of 6



                                      CERTIFICATE OF SERVICE
 1

 2          I hereby certify under penalty of perjury that on November 8, 2018, the attached

 3   document was presented to the Clerk of Court for filing and uploading to the CM/ECF
 4   system. On the date set forth below I served the foregoing document via e-mail to the
 5
     following persons:
 6

 7   ATTORNEYS FOR PLAINTIFF
 8   Michael L. Krashin
     Joseph J. Berghammer
 9
     John A. Webb
10   Janice V. Mitrius
     Banner & Witcoff, Ltd.
11   Ten South Wacker Drive #3000
     Chicago, IL 60606-7407
12   mkrashin@bannerwitcoff.com
     jberghammer@bannerwitcoff.com
13
     jwebb@bannerwitcoff.com
14   jmitrius@bannerwitcoff.com

15   Joseph R. Knight
     Ewell Brown Blanke &Knight LLP
16   111 Congress Avenue, 28th Floor
     Austin, TX 78701
17
     jknight@ebbklaw.com
18
     ATTORNEY FOR DEFENDANT
19
     Arthur Gollwitzer
20   Michael Best & Friedrich LLP
     2801 Via Fortuna, Suite 300
21
     Austin, TX 78746
22   agollwitzer@michaelbest.com

23          DATED this 8th day of November 2018 at Los Angeles, California.
24                                                      __________________________
25

26


27
